Citation Nr: 1205909	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-41 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 26, 2006, for the grant of service connection for left total knee replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a November 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's most recent request to reopen his claim for service connection for a left knee condition was received by VA on May 26, 2006. 

2.  The first evidence showing that the Veteran's preexisting left knee condition was aggravated by his military service is dated October 18, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to May 26, 2006, for the grant of service connection for left total knee replacement have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2008 letter satisfied the duty to notify provisions with respect to the underlying claim for service connection for a left knee condition.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice; therefore, any defect as to notice is non-prejudicial.  See id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in October 2008, and an addendum opinion obtained later in October 2008; neither the examination nor the opinion is inadequate for rating purposes.  The Veteran's symptoms and his left knee condition's history were considered prior to a nexus opinion, supported by rationale, being provided.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Veteran's original claim for service connection was received by VA in November 1966, upon his separation from service.  That claim was denied in a December 1966 rating decision, and later by a June 1976 Board decision.  The record does not reflect that the Board decision was appealed.  The Veteran filed a claim to reopen in November 1979; this request was administratively denied later in November 1979 on the basis that no new and material evidence had been submitted.  He again filed a claim to reopen the issue in June 2004; that claim was denied in a September 2004 rating decision, also on the basis that no new and material evidence had been submitted.  Review of the record does not reveal that the Veteran indicated disagreement with, or submitted medical documentation or lay statements constituting new and material evidence, within the one-year appeal period following either the November 1979 administrative decision or the September 2004 rating decision.  38 C.F.R. § 3.156(b) (1979, 2004).  

The Veteran subsequently filed claims to reopen the issue of entitlement to service connection for a left knee condition in May 2006 and June 2007; these claims were denied in October 2006 and December 2007 rating decisions, respectively, on the basis that no new and material evidence had been submitted.  Finally, consequent to the Veteran's June 2008 claim to reopen, a February 2009 rating decision granted service connection for left total knee replacement, effective June 9, 2008.  However, by a May 2011 rating decision, the effective date was changed to May 26, 2006, based on the RO's determination that the Veteran's May 2006, June 2007, and June 2008 claims to reopen constituted a continuous prosecution of a claim for service connection since May 2006.  

The Veteran asserted in his notice of disagreement and substantive appeal, as well as at his November 2011 Board hearing, that the effective date of the grant of service connection should be in 1966, when he was separated from service, as his left knee condition existed at that time.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

As noted above, the RO concluded that May 26, 2006, was the appropriate effective date for grant of service connection for left total knee replacement, because the Veteran's most recent claim to reopen the issue of entitlement to service connection for a knee condition was received by VA on that date, and the Veteran had been continuously prosecuting his claim to reopen since that time.  There is no correspondence in the claims file, or any other document which could be considered correspondence or a claim, received by the RO after the September 2004 rating decision, and prior to the Veteran' May 26, 2006., claim to reopen.  Thus, the proper date of claim is May 26, 2006. 

The remaining question is whether entitlement arose prior to May 26, 2006.  The Veteran's service treatment records reflect a preexisting left knee condition, treatment for left knee symptomatology during service, and a medical discharge from service in November 1966 based on the preexisting left knee condition.  The post-service evidence includes the Veteran's lay statements of symptomatology in conjunction with his repeated claims for service connection, the May 2008 private operative report showing that the Veteran underwent a left total knee replacement that month, and the October 2008 VA joints examination report and addendum opinion concluding that the Veteran's preexisting left knee condition was at least as likely as not aggravated by his military service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A formal nexus opinion concluding that the Veteran's preexisting left knee condition had been aggravated by his military service was not of record until October 18, 2008.  Although the Veteran's service treatment records indicated that the Veteran had a preexisting knee disability, and was treated in service for and separated by reason of this disability, those records also reflected that the knee disability had preexisted service and was not aggravated by service.  The Veteran did not submit, or identify for VA to obtain, post-service evidence relating to his left knee condition until he submitted the private operative report in June 2008.  That report only identified the currently diagnosed disability; it did not address whether the Veteran's preexisting left knee condition was aggravated by his military service.  Thus, entitlement did not arise until October 18, 2008, the date of the VA examination, at which time the nexus opinion was proffered.  

As the Veteran's claim to reopen was received by VA on May 26, 2006, and the date entitlement arose was October 18, 2008, an effective date for the award of service connection for left total knee replacement prior to May 26, 2006 is not warranted.  38 C.F.R. § 3.400.  Indeed, by assigning an effective date of May 26, 2006, rather than the date that entitlement arose, October 18, 2008, the RO has assigned an effective date that benefited the Veteran beyond the technical requirements of the law.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997). 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an earlier effective date for the grant of service connection for left total knee replacement is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date prior to May 26, 2006, for the grant of service connection for left total knee replacement is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


